Title: From George Washington to James Keith, 13 April 1793
From: Washington, George
To: Keith, James



Dr Sir,
Mount Vernon Aprl 13th 1793.

Your letter of the 8th has been duly received. You, better than I, can acct for the smaller judgment being for two hundred and odd pounds more than is due. Justice to all parties, & a speedy settlement of the whole, is all I am at. the latter, as I have often repeated, I am extremely desirous to have accomplished.

Was I to see Colo. Hooe, which is not likely now to happen, as I am in the very act of Setting off for Philadelphia; I should be at a loss to know what to say to him respecting the charge on Acct of Giles. By the papers alone I could be governed in any conversati[o]n held with him and these you have. If my memory does not deceive me, however, (but on it I never rely)—there is a particular statement of this matter in the Will of Thomas Colvill. If it is justly due to the Tankervilles, it ought undoubtedly to be paid, if it is not, I, as certainly ought not to allow it. I rely therefore on you to have the matter thoroughly investigated, either by yourself, or some other eminent in Law that I may act safely. for I have had too much trouble in this business already, to lay the foundation for more, by allowing a claim if it requires authentication.
Messrs Wilson & Dunlap on Tuesday the 2d instt required only 10 Days to consider whether they would pay the judgment on the Bond with—or without interest. This time is elapsed; & delay only can be their object if they have not announced to you (—to me they have not—) their determination thereupon. Of course no time should be lost in issuing the Execution. But who is it to be served upon? Cumberland Wilson they say, who has no interest at all in the business! As you are so much better acquainted with this business than I am—& know my objects & wish, I shall, in one word, as I shall be out of the State in a few hours—leave the accomplishment of them to you—being Sir Your Most Obedt Humble Servant

Go: Washington

